Citation Nr: 0707454	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-35 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

3.  Entitlement to an increased rating for a left knee 
disorder, evaluated 10 percent disabling.  

4.  Entitlement to an increased rating for a right knee 
disorder, evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
February 1976 and from February 1978 to December 1982.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO), in Atlanta, Georgia, that denied the 
benefits sought on appeal.  The RO issued a decision in 
October 2002 that, in pertinent part, determined that new and 
material evidence had not been received to reopen claims of 
service connection for hypertension, a back disorder, and 
arthritis of the elbows.  As well, the RO confirmed and 
continued 10 percent ratings assigned for right and left knee 
disorders.  

A hearing was held in February 2004 before an RO hearing 
officer.  Another hearing was held in December 2006 at the RO 
before the undersigned Acting Veterans Law Judge (VLJ).  
Transcripts of the hearings are of record.  At the hearing 
before the Acting VLJ, the veteran withdrew from appellate 
consideration the issue of the sufficiency of evidence to 
reopen a claim of service connection for arthritis of the 
elbows.  

The issues of merits-adjudications of service connection for 
hypertension and a back disorder are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision dated in February 1990, the RO 
denied the veteran's claim of entitlement to service 
connection for hypertension.

2.  Evidence received since that decision is neither 
cumulative nor redundant, relates to an unestablished fact 
and raises a reasonable possibility of substantiating the 
claim.

3.  In an unappealed decision dated in November 1998, the RO 
denied the veteran's claim of entitlement to service 
connection for a back disorder.

4.  Evidence received since that decision is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to fairly decide the merits of 
this claim.  

5.  A left knee disorder is manifested by noncompensable 
limitation of motion in a joint affected by arthritis; the 
knee joint is stable.  

6.  A right knee disorder is manifested by noncompensable 
limitation of motion in a joint affected by arthritis; the 
knee joint is stable.  


CONCLUSIONS OF LAW

1.  The February 1990 decision of the RO denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002).  

2.  The evidence received since that decision is new and 
material and this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  

3.  The November 1998 decision of the RO denying service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 2002).  

4.  The evidence received since that decision is new and 
material and this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).  

5.  A rating higher than 10 percent for a left knee disorder 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5260 (2006).

6.  A rating higher than 10 percent for a right knee disorder 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated in August 2001, April 2002, and March 
2003, VA satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2006) 
and Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, 
VA notified the veteran of information and evidence necessary 
to substantiate the claims decided herein; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  

VA has done everything reasonably possible to assist the 
veteran with respect the claims decided herein.  Service 
medical records and post-service medical records, as well as 
medical records from private providers, have been associated 
with the claims file.  In this regard, the RO requested 
medical records from Dr. Lillette Intaphan, at the address 
provided by the veteran.  However, the physician did not 
respond to that request.  As well, the veteran was afforded 
VA examinations in connection with the claims.  All 
identified and available treatment records have been secured.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  

New and Material Evidence to Reopen Claims of Service 
Connection for Hypertension and a Back Disorder


A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  

In this case, the veteran submitted his petition to reopen 
his claim of service connection for a back disorder prior to 
August 29, 2001.  According to the definition prior to August 
29, 2001, new and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  

In this case, the veteran submitted his petition to reopen 
his claim of service connection for hypertension since August 
29, 2001.  According to the definition since August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

The RO denied service connection for hypertension in February 
1990 and denied service connection for a back disorder in 
November 1998.  The veteran was informed of each decision, 
but he did not appeal.  The February 1990 and November 1998 
decisions of the RO are the last final denial of these claims 
on any basis.  

The report of a March 2004 VA examination addresses the 
question of whether hypertension and a back disorder are 
attributable either to military service or to the veteran's 
service-connected bilateral knee disorder.  In addressing 
those matters, it discusses the etiology of the conditions 
for which service connection is sought.  

Consequently, the evidence added to the record since the RO 
decisions of February 1990 and November 1998 provides a 
"more complete picture of the circumstances surrounding the 
origin of the veteran's disability."  The evidence is so 
significant it must be considered to decide the merits of the 
back claim and relates to an unestablished fact necessary to 
substantiate the claim and raised a reasonable possibility of 
substantiating the claim for hypertension  As such, the 
evidence is new and material and sufficient to reopen his 
previously denied claims.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).



Increased Ratings for a Left Knee Disorder and a Right Knee 
Disorder

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by X-ray findings, in turn, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  A 
30 percent rating is warranted for severe knee impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A 20 percent rating is warranted dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

A 10 percent rating is warranted for removal of semilunar 
cartilage, when symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  

A noncompensable rating is warranted for limitation of 
flexion of the leg to 60 degrees.  A 10 percent rating is 
warranted for limitation of flexion of the leg to 45 degrees.  
A 20 percent rating is warranted for limitation of flexion of 
the leg to 30 degrees.  A 30 percent rating is warranted for 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

A noncompensable rating is warranted for limitation of 
extension of the leg to 5 degrees.  A 10 percent rating is 
warranted for limitation of extension of the leg to 10 
degrees.  A 20 percent rating is warranted for limitation of 
extension of the leg to 15 degrees.  A 30 percent rating is 
warranted for limitation of extension of the leg to 20 
degrees.  A 40 percent rating is warranted for limitation of 
extension of the leg to 30 degrees.  A 50 percent rating is 
warranted for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 10 percent rating is warranted for impairment of the tibia 
and fibula involving malunion, with slight knee or ankle 
disability.  A 20 percent rating is warranted for impairment 
of the tibia and fibula involving malunion, with moderate 
knee or ankle disability.  A 30 percent rating is warranted 
for impairment of the tibia and fibula involving malunion, 
with marked knee or ankle disability.  A 40 percent rating is 
warranted for impairment of the tibia and fibula involving 
nonunion, with loose motion, requiring a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

In precedent opinions, VA's General Counsel has held that 
separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of the knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOPGCPREC 9-98 (August 14, 1998).  

Also, in another precedent opinion, VA's General Counsel has 
held that separate ratings may be assigned for limitation of 
flexion and limitation of extension of the same joint.  See 
VAOGCPREC 9-2004 (Sept. 17, 2004).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See, 
too, 38 C.F.R. § 4.59.

In March 1983, the RO granted service connection and assigned 
a 10 percent rating for chondromalacia of the knees, 
effective from December 7, 1982.  By a July 1984 decision, 
the RO assigned separate evaluations for the veteran's knee 
disabilities as follows:  chondromalacia of the right knee, 
with joint effusion by x-ray (previously diagnosed bilateral 
chondromalacia of the knees), 10 percent from December 7, 
1982; also, chondromalacia of the left knee, 0 percent from 
December 7, 1982.  

By a June 1988 decision, the RO assigned a single 10 percent 
evaluation for degenerative joint disease, bilateral knees, 
effective April 26, 1988.  

In November 1998 decision, the RO assigned separate 
evaluations for the veteran's knee disabilities as follows:  
degenerative joint disease, left knee, evaluated 10 percent 
disabling, from June 4, 1998; also, degenerative joint 
disease, right knee, evaluated 10 percent disabling, from 
June 4, 1998.

The veteran contends that he experiences constant weakness of 
the knees, as well as soreness, aching, and discomfort.  He 
maintains that wears knee braces daily to help stabilize the 
knees, though they continue to give way.  

A VA examination was performed in September 2001.  It was 
found that the veteran's knees appeared normal, without any 
crepitus or swelling.  He had a negative anterior drawer sign 
or McMurray's sign.  The knees reached 0 degrees extension.  
The veteran reached 130 degrees flexion, with pain.  The 
diagnosis was bilateral knee sprain with no evidence of 
degenerative joint disease, by x-ray, and slightly decreased 
range of motion bilaterally secondary to pain.

The veteran presented at a VA clinic in February 2003.  He 
reported that he bumped his knees, climbing stairs and 
ladders, in the course of performing his job in maintenance.  
It was found that the knees had full range of motion, with no 
deformity, effusion, or tenderness.  The assessment was mild 
knee pain, likely from mild sprain.  

On VA examination in April 2003, it as found that the veteran 
had a slight limp.  The appearance of the knees was within 
normal limits.  Flexion was from 0 degrees to 90 degrees 
bilaterally, with range of motion was limited by pain, 
fatigue, weakness, and lack of endurance.  The drawer and 
McMurray's tests were within normal limits.  Bilateral 
crepitus was detected.  The diagnosis was degenerative joint 
disease of both knees.  

A VA examination was performed in March 2004   The veteran 
reported that he injured his knees during service when he 
stepped in a hole, while on field duty, and twisted his 
knees.  It was found that he had normal gait.  The appearance 
of the knees was within normal limits.  Range of motion of 
each knee was to 0 degrees extension and to 100 degrees 
flexion.  The drawer and McMurray's tests were within normal 
limits.  Bilateral crepitus was detected.  

A review of the record discloses that the veteran has 
arthritis affecting both knees.  He reports that the his knee 
disorders are attributable to trauma sustained in service.  
Traumatic arthritis is evaluated on the basis of degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In 
turn, the severity of degenerative arthritis involving each 
knee is determined on the extent it causes limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Normal 
range of motion of a knee is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

At the most recent VA examination for rating purposes in 
March 2004, the veteran's knees each exhibited limitation of 
flexion to 100 degrees, and this warrants a noncompensable 
rating under Diagnostic Code 5260.  However, a 10 percent 
evaluation is provided, based on a noncompensable degree of 
limitation of motion of a joint affected by arthritis, under 
Diagnostic Code 5003.  Moreover, even limitation of left knee 
flexion to 90 degrees, earlier elicited by a VA examiner, 
also warrants no more than a 10 percent evaluation, as 90 
degrees of flexion is still a noncompensable degree of 
limited motion in a joint affected by arthritis.  

The veteran has full extension of each knee to 0 degrees.  
Hence, rating either knee disorder under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 is not applicable.  Moreover, since he 
does not have a compensable degree of limitation of flexion 
of the knee, as well as a compensable degree of limitation of 
extension, separate 10 percent ratings may not be assigned 
for limitation of flexion and for limitation of extension.  
See, VAOGCPREC 9-2004.

Although the veteran claims giving way of the knees, no 
instability of either knee joint has been objectively 
demonstrated.  Hence, rating the either knee disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 is not applicable.  
Moreover, absent instability of the left knee or the right 
knee, a 10 percent rating may not be assigned for 
chondromalacia the either knee, separate from the 10 percent 
rating assigned for each knee disorder on the basis of 
arthritis.  See, VAOGCPREC 23-97 and VAOGCPREC 9-98. 

As well, neither knee has dislocated semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the joint.  Hence, rating the either knee disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5258 is not applicable.  
Further, the veteran has not undergone the removal of 
semilunar cartilage from either knee.  Hence, rating either 
knee disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5259 
is not applicable.  Finally, there is no medical evidence of 
nonunion or malunion of the tibia and fibula at the point 
where these bones articulate with the either knee joint.  
Absent nonunion or malunion of either knee, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 is not for application in 
rating the veteran's bilateral knee disorder.  

The veteran reports that bilateral knee pain produces 
functional limitations that include difficulty with prolonged 
walking or standing and with stair climbing.  He states that 
he is a maintenance worker, a job that requires a lot of 
bending, and he asserts that bending is very difficult 
because of his knee disability.  

The Board does not dispute that the veteran experiences some 
bilateral knee pain.  In any event, at the March 2004 VA 
examination, it was found that pain on flexion of the each 
knee began at 100 degrees.  As noted above, full flexion of a 
knee is to 140 degrees.  Hence, there is an additional range 
of motion loss of 40 degrees resulting from pain.  The Board 
notes that the April 2003 VA examination showed an even 
greater degree of limited motion of the knees, as the knees 
reached only 90 degrees of flexion because of pain, fatigue, 
weakness, and lack of endurance.  This is an additional range 
of motion loss of 50 degrees.

However, even taking account of the most extensive range of 
motion loss affecting each knee from pain, fatigue, weakness, 
and lack of endurance, the veteran continues to have a 
noncompensable degree of limited motion involving each knee.  
As well, the March 2004 VA examiner found no additional range 
of motion loss from fatigue, weakness, incoordination or lack 
of endurance.  Indeed, the veteran acknowledged to the 
examiner that he his bilateral knee disorder did not produce 
incapacitation.  

The currently assigned 10 percent ratings for the left knee 
disorder and for the right knee disorder take into account 
any additional range of motion loss from pain, weakened 
movement, excess fatigability or incoordination affecting 
either knee joint.  An increased evaluation, based on pain or 
functional loss alone, is not warranted.  The claimant is not 
entitled to additional compensation under the holding in 
DeLuca or the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

In reaching its determination that higher ratings are not 
warranted for a left knee disorder or a right knee disorder, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claims, the 
doctrine does not apply.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for hypertension; to 
this extent, the appeal is granted.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a back disorder; to 
this extent, the appeal is granted.

A rating higher than 10 percent for a left knee disorder is 
denied.  

A rating higher than 10 percent for a right knee disorder is 
denied.  


REMAND

As noted above, the veteran's claims of entitlement to 
service connection for hypertension and a back disability 
have been reopened.  The RO decision on appeal focused on 
whether the claim should be reopened and did not address the 
underlying merits.  To avoid any prejudice to the veteran, 
the claims will be considered de novo by the RO.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, the case is REMANDED for the following action:

Adjudicate the claims of service 
connection for hypertension and a back 
disorder on the merits.  If any benefit 
sought on appeal is not granted to the 
claimant's satisfaction, send him and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


